NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE NINTH CIRCUIT
                                                                               JUN 15 2018
                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
LUCILLE BECK,                                    No.   16-35816

              Plaintiff-Appellee,                D.C. No. 3:13-cv-00879-AC

 v.
                                                 MEMORANDUM*
METROPOLITAN PROPERTY AND
CASUALTY INSURANCE COMPANY,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Oregon
                   John V. Acosta, Magistrate Judge, Presiding

                       Argued and Submitted May 10, 2018
                                Portland, Oregon

Before: RAWLINSON and CHRISTEN, Circuit Judges, and BLOCK,** District
Judge.

      Defendant-Appellant Metropolitan Property and Casualty Insurance



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Frederic Block, United States District Judge for the
Eastern District of New York, sitting by designation.
Company (Metropolitan) appeals the district court’s order awarding attorney fees

in favor of Plaintiff-Appellee Lucille Beck (Beck). Metropolitan acknowledges

that Or. Rev. Stat. § 742.061 entitled Beck to fees, but contends that the district

court improperly applied a 2.0 multiplier to determine the final fee award. Because

the district court exercised diversity jurisdiction, state law governed the award of

attorney fees. See PSM Holding Corp. v. Nat’l Farm Fin. Corp., 884 F.3d 812,

828 (9th Cir. 2018). We review the award amount for abuse of discretion, and

affirm. See id.

      In a fifty-six page order, the district court thoughtfully, carefully, and

thoroughly considered each of the factors set forth in Oregon Revised Statutes §§

20.075(1), (2) in light of the record as a whole. See McCarthy v. Oregon Freeze

Dry, Inc., 957 P.2d 1200, 1208 (Or. 1998). The court adequately explained the

nexus between these statutory factors and the multiplier. See Migis v. Autozone,

Inc., 387 P.3d 381, 404 (Or. Ct. App. 2016). Having overseen the proceedings for

a number of years, the court had ample opportunity to observe the litigation

posture of both parties and evaluate the fee request in light of those observations.

Given the totality of the circumstances, the court did not abuse its “substantial

discretion” in applying the multiplier. See Beaverton Sch. Dist. 48j v. Ward, 384

P.3d 158, 163 (Or. Ct. App. 2016); see also Migis, 387 P.3d at 404.


                                           2
AFFIRMED.




            3